Exhibit 10.1

 

ABBVIE INC.
NON-EMPLOYEE DIRECTOR RESTRICTED STOCK UNIT AGREEMENT

 

On this «Grant_Day» day of «Grant_Month», 201     (the “Grant Date”), AbbVie
Inc. (the “Company”) hereby grants to «First Name» «MI» «Last Name» (the
“Director”) a Restricted Stock Unit Award (the “Award”) of «NoShares12345»
restricted stock units (the “Units”) representing the right to receive an equal
number of Shares on a specified Delivery Date.

 

The Award is granted under the Program and is subject to the provisions of the
Program, the Program prospectus, the Program administrative rules, applicable
Company policies, and the terms and conditions set forth in this Agreement.  In
the event of any inconsistency among the provisions of this Agreement, the
provisions of the Program, the Program prospectus, and the Program
administrative rules, the Program shall control.

 

The terms and conditions of the Award are as follows:

 

1.          Definitions.  To the extent not defined herein, capitalized terms
shall have the same meaning as in the Program.

 

(a)                               Agreement:  This Restricted Stock Unit
Agreement.

 

(b)                              Data:  Certain personal information about the
Director held by the Company and the Subsidiary for which the Director provides
services (if applicable), including (but not limited to) the Director’s name,
home address and telephone number, date of birth, social security number or
other identification number, salary, nationality, job title, any Shares held in
the Company, details of all Awards or any other entitlement to Shares awarded,
canceled, purchased, vested, unvested or outstanding in the Director’s favor,
for the purpose of managing and administering the Program.

 

(c)                               Director’s Representative: The Director’s
legal guardian or other legal representative.

 

(d)                              Program:  The AbbVie 2013 Incentive Stock
Program.

 

(e)                               Termination:  A termination from service for
any reason (including death or retirement) with the Board of Directors of the
Company and all Subsidiaries.

 

2.          Delivery Date and Shareholder Rights.  The “Delivery Date” for
Shares underlying the Units is the date on which the Shares are payable to the
Director after the Restrictions on such Units lapse pursuant to Section 4
below.  Prior to the Delivery Date:

 

(a)                                   the Director shall not be treated as a
shareholder as to those Shares underlying the Units, and shall have only a
contractual right to receive Shares, unsecured by any assets of the Company or
its Subsidiaries;

 

(b)                                  the Director shall not be permitted to vote
the Shares underlying the Units; and

 

--------------------------------------------------------------------------------


 

(c)                                   the Director’s right to receive such
Shares will be subject to the adjustment provisions relating to mergers,
reorganizations, and similar events set forth in the Program.

 

Subject to the requirements of local law, the Director shall receive cash
payments equal to the dividends and distributions paid on Shares underlying the
Units (the “Dividend Equivalents”) (other than dividends or distributions of
securities of the Company which may be issued with respect to its Shares by
virtue of any stock split, combination, stock dividend or recapitalization) to
the same extent and on the same date as if each Unit were a Share; provided,
however, that no Dividend Equivalents shall be payable to or for the benefit of
the Director with respect to dividends or distributions the record date for
which occurs on or after the date the Director has forfeited the Units, or the
date the Restrictions on the Units have lapsed.  For purposes of compliance with
the requirements of Code Section 409A, to the extent applicable, the specified
date for payment of any Dividend Equivalents to which the Director is entitled
under this Section 2 is the calendar year during the term of this Agreement in
which the associated dividends or distributions are paid on Shares underlying
the Units.  The Director shall have no right to determine the year in which
Dividend Equivalents will be paid.

 

3.          Restrictions.  The Units shall be fully vested as of the Grant Date;
provided, however, that the Units will be subject to subsections (3)(a), (b),
and (c) below (collectively, the “Restrictions”) until the earlier to occur of
the events described in subsection 4(a) or (b).

 

(a)                              The Units may not be sold, exchanged, assigned,
transferred, pledged, or otherwise disposed of.

 

(b)                             Any additional Shares or other securities or
property issued with respect to Shares covered by the Units as a result of any
stock split, combination, stock dividend or recapitalization, shall be subject
to the Restrictions and other provisions of the Program and this Agreement.

 

(c)                              The Director shall not be entitled to receive
any Shares prior to completion of all actions deemed appropriate by the Company
to comply with federal, state or other applicable securities laws and stock
exchange requirements.

 

4.          Lapse of Restrictions.  The Restrictions shall lapse and have no
further force or effect and Shares underlying the Units shall be settled upon
the earlier of the following events (each, a “Delivery Date”):

 

(a)                              Termination Event.  The date of the Director’s
Termination; or

 

(b)                             Change in Control.  The date of occurrence of a
Change in Control; provided that the event constituting a Change in Control is a
“change in control event” as such term is defined in Treasury Regulation §
1.409A-3(i)(5).

 

 

2

 

 

--------------------------------------------------------------------------------


 

5.          Withholding Taxes.  The Director may satisfy any federal, state,
local or other applicable taxes arising from the grant of the Award, the lapse
of Restrictions or the delivery of Shares pursuant to this Agreement by:

 

(a)                              tendering a cash payment;

 

(b)                             having the Company withhold Shares from the
Shares to be delivered to satisfy the applicable withholding tax;

 

(c)                              tendering Shares received in connection with
the Units back to the Company; or

 

(d)                             delivering other previously acquired Shares
having a Fair Market Value approximately equal to the amount to be withheld.

 

The Company shall have the right and is hereby authorized to withhold from the
Shares deliverable to the Director pursuant to this Agreement or (to the extent
permitted by applicable law, including without limitation Code Section 409A)
from any other compensation or other amount owing to the Director, such amount
as may be necessary in the opinion of the Company to satisfy all such taxes,
requirements and withholding obligations.  If the Company withholds for tax
purposes from the Shares otherwise to be delivered to the Director, the Director
is deemed to have been issued the full number of Shares underlying the Units,
subject to the Restrictions set forth in this Agreement.

 

6.          No Right to Continued Service.  This Agreement and the Director’s
participation in the Program is not and shall not be interpreted to:

 

(a)                              form a contractual or other relationship with
the Company or its Subsidiaries;

 

(b)                             confer upon the Director any right to continue
in the service of the Company or any of its Subsidiaries; or

 

(c)                              interfere with the ability of the Company or
its Subsidiaries to terminate the Director’s service at any time.

 

7.          No Contract as of Right.  The Award does not create any contractual
or other right to receive additional Awards or other Program Benefits.  Nothing
contained in this Agreement is intended to create or enlarge any other
contractual obligations between the Company and the Director.  Future Awards, if
any, and their terms and conditions, will be at the sole discretion of the
Committee.

 

8.          Data Privacy.

 

(a)          Pursuant to applicable personal data protection laws, the
collection, processing and transfer of the Director’s personal Data is necessary
for the Company’s administration of the Program and the Director’s participation
in the Program.  The Director’s denial and/or objection to the collection,
processing and transfer of personal Data may affect his or her ability to
participate in the Program.  As such (where required under applicable law), the
Director:

 

 

 

3

 

 

--------------------------------------------------------------------------------


 

(i)         voluntarily acknowledges, consents and agrees to the collection,
use, processing and transfer of personal Data as described herein; and

 

(ii)        authorizes Data recipients to receive, possess, use, retain and
transfer the Data, in electronic or other form, for purposes of implementing,
administering and managing the Director’s participation in the Program,
including any requisite transfer of such Data as may be required for the
administration of the Program and/or the subsequent holding of Shares on the
Director’s behalf to a broker or other third party with whom the Director may
elect to deposit any Shares acquired pursuant to the Program.

 

(b)                                Data may be provided by the Director or
collected, where lawful, from third parties, and the Company will process the
Data for the exclusive purpose of implementing, administering and managing the
Director’s participation in the Program.  Data processing will take place
through electronic and non-electronic means according to logics and procedures
strictly correlated to the purposes for which the Data is collected and with
confidentiality and security provisions as set forth by applicable laws and
regulations in the Director’s country of residence.  Data processing operations
will be performed minimizing the use of personal and identification data when
such operations are unnecessary for the processing purposes sought.  The Data
will be accessible within the Company’s organization only by those persons
requiring access for purposes of the implementation, administration and
operation of the Program and for the Director’s participation in the Program.

 

(c)                                 The Company will transfer Data as necessary
for the purpose of implementation, administration and management of the
Director’s participation in the Program, and the Company and the Subsidiary that
served by the Director (if applicable) may further transfer Data to any third
parties assisting the Company in the implementation, administration and
management of the Program.  These recipients may be located throughout the
world.

 

(d)                                The Director may, at any time, exercise his
or her rights provided under applicable personal data protection laws, which may
include the right to:

 

(i)

obtain confirmation as to the existence of the Data;

 

 

(ii)

verify the content, origin and accuracy of the Data;

 

 

(iii)

request the integration, update, amendment, deletion or blockage (for breach of
applicable laws) of the Data; and

 

 

(iv)

oppose, for legal reasons, the collection, processing or transfer of the Data
which is not necessary or required for the implementation,

 

 

 

4

 

 

--------------------------------------------------------------------------------


 

 

administration and/or operation of the Program and the Director’s participation
in the Program.

 

The Director may seek to exercise these rights by contacting the Company’s
corporate human resources department.

 

9.          No Advice Regarding Grant.  The Company is not providing any tax,
legal or financial advice, nor is the Company making any recommendations
regarding the Units, the Director’s participation in the Program or the
Director’s acquisition or sale of the underlying Shares.  The Director is hereby
advised to consult with the Director’s own personal tax, legal and financial
advisors regarding participation in the Program before taking any action related
to the Program.

 

10.         Entire Agreement.  This Agreement and the Program constitute the
entire agreement between the Director and the Company regarding the Award and
supersede all prior and contemporaneous agreements and understandings, oral or
written, between the parties regarding the Award.  Except as expressly set forth
herein, this Agreement (and any provision of this Agreement) may not be
modified, changed, clarified, or interpreted by the parties, except in a writing
specifying the modification, change, clarification, or interpretation, and
signed by a duly authorized Company officer.

 

11.         Succession.  This Agreement shall be binding upon and operate for
the benefit of the Company and its successors and assigns, and the Director, the
Director’s Representative, and the person or persons to whom rights under the
Award have passed by will or the laws of descent or distribution.

 

12.         Compliance with Applicable Laws and Regulations.  The Company shall
not be required to issue or deliver any Shares pursuant to this Agreement
pending compliance with all applicable federal and state securities and other
laws (including any registration requirements or tax withholding requirements)
and compliance with the rules and practices of any stock exchange upon which the
Company’s Shares are listed.  If the Director relocates to another country, the
Company may establish special or alternate terms and conditions as necessary or
advisable to comply with local laws, rules or regulations, to facilitate the
operation and administration of the Award and the Program and/or to accommodate
the Director’s relocation.

 

13.         Code Section 409A.  Payments made pursuant to this Agreement are
intended to be exempt from or to otherwise comply with the provisions of Code
Section 409A to the extent applicable.  The Program and this Agreement shall be
administered and interpreted in a manner consistent with this intent.  If the
Company determines that any payments under this Agreement are subject to Code
Section 409A and this Agreement fails to comply with that section’s
requirements, the Company may, at the Company’s sole discretion, and without the
Director’s consent, amend this Agreement to cause it to comply with Code
Section 409A or otherwise be exempt from Code Section 409A.

 

 

 

5

 

 

--------------------------------------------------------------------------------


 

To the extent required to avoid accelerated taxation and/or tax penalties under
Code Section 409A and applicable guidance issued thereunder, the Director shall
not be deemed to have had a Termination unless the Director has incurred a
“separation from service” as defined in Treasury Regulation §1.409A-1(h), and
amounts that would otherwise be payable pursuant to this Agreement during the
six-month period immediately following the Director’s Termination shall instead
be paid on the first business day after the date that is six months following
the Director’s Termination (or upon the Director’s death, if earlier).  For
purposes of Code Section 409A, to the extent applicable, all payments provided
hereunder shall be treated as a right to a series of separate payments and each
separately identified amount to which the Director is entitled under this
Agreement shall be treated as a separate payment.

 

Although this Agreement and the payments provided hereunder are intended to be
exempt from or to otherwise comply with the requirements of Code Section 409A,
the Company does not represent or warrant that this Agreement or the payments
provided hereunder will comply with Code Section 409A or any other provision of
federal, state, local, or non-United States law.  None of the Company, its
Subsidiaries, or their respective directors, officers, employees or advisers
shall be liable to the Director (or any other individual claiming a benefit
through the Director) for any tax, interest, or penalties the Director may owe
as a result of compensation paid under this Agreement, and the Company and its
Subsidiaries shall have no obligation to indemnify or otherwise protect the
Director from the obligation to pay any taxes pursuant to Code Section 409A.

 

14.         Determinations.  Each decision, determination, interpretation or
other action made or taken pursuant to the provisions of this Agreement by the
Company, the Committee or any delegate of the Committee shall be final,
conclusive and binding for all purposes and upon all persons, including, without
limitation, the Company, the Director, the Director’s Representative, and the
person or persons to whom rights under the Award have passed by will or the laws
of descent or distribution.

 

15.         Severability.  The invalidity or unenforceability of any provision
of this Agreement shall not affect the validity or enforceability of any other
provision of this Agreement, and each other provision of this Agreement shall be
severable and enforceable to the extent permitted by law.  To the extent a court
or tribunal of competent jurisdiction determines that any provision of this
Agreement is invalid or unenforceable, in whole or in part, the Company, in its
sole discretion, shall have the power and authority to revise or strike such
provision to the minimum extent necessary to make it valid and enforceable to
the full extent permitted under local law.

 

16.         Governing Law.  This Agreement shall be governed by and construed in
accordance with the laws of the State of Delaware without giving effect to any
state’s conflict of laws principles.

 

 

 

6

 

 

--------------------------------------------------------------------------------


 

*          *           *

 

IN WITNESS WHEREOF, the Company has caused this Agreement to be executed by its
duly authorized officer as of the grant date above set forth.

 

 

GRAPHIC [g65201kii001.gif]

 

 

 

7

 

 

--------------------------------------------------------------------------------